Citation Nr: 9904715	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for thyroid disease on the 
basis that it is due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

W. H. Wetmore, Counsel
INTRODUCTION

The veteran served on active duty from June 1943 to January 
1946.  

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1995 RO rating decision which held 
that the veteran's claim for service connection for a thyroid 
disease as due to exposure to ionizing radiation was not well 
grounded.  

The Board's review of the claims folder shows that the RO 
denied the veteran's claim for service connection for a 
thyroid disease in an April 1987 rating decision.  He was 
informed of that rating decision in a May 1987 letter, in 
which he was told that his service medical records did not 
show that he received treatment for thyroid disease in 
service.  He was further advised that it was not recorded on 
his discharge examination or shown to be disabling to a 
degree of 10 percent within one year of the date of his 
separation from active duty.  Further action, he was told, 
would not be taken unless he showed that the condition was 
incurred in or aggravated by service and that it still 
existed.  The veteran responded in a statement received in 
June 1987 that his thyroid disease was due to fall out from 
atomic bombs dropped over Hiroshima and Nagasaki in August 
1945, while he was stationed in Manila, Philippines.  This 
correspondence did not constitute a notice of disagreement 
with the April 1987 rating decision.  It constituted the 
initial claim for the benefit currently sought on appeal.  
The claim has remained in an open status since 1987.  
Accordingly, the April 1987 rating decision is final as to 
the matter of direct service connection, as it was addressed 
at that time.  

The veteran again requested service connection for the 
residuals of exposure to ionizing radiation consisting of 
thyroid disease in correspondence dated in September 1995.  

Correspondence from the veteran dated in March 1998 and May 
1998 appears to raise the issues of entitlement to service 
connection for bilateral defective hearing and entitlement to 
a compensable rating for a skin disorder.  In a July 1954 
rating action the skin disorder was classified as otitis 
externa of the right ear.  Prior to that time it was 
classified as dermatitis of the right ear and genital region.  
These issues are referred to the RO for such action as may be 
deemed appropriate.  


FINDING OF FACT

The claim of service connection for thyroid disease due to 
exposure to ionizing radiation is not plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
entitlement to service connection for thyroid disease due to 
exposure to ionizing radiation.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that radiation fallout from the 
detonation of atomic bombs in Japan, in August 1945, reached 
him in Manila, Philippines, a location approximately 800 
miles from the detonations.  He further claims that this 
fallout resulted in thyroid disease, specifically testifying 
that Malcolm Weisafdt, M.D., had told him that his thyroid 
disease was possibly due to his exposure to ionizing 
radiation.  

The threshold question to be answered in this case is whether 
the appellant has presented a well-grounded claim, i.e., one 
that is plausible.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Section 5107(a) provides 
that the claimant's submission of a well-grounded claim gives 
rise to VA's duty to assist and adjudicate the claim.  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak  v. 
Derwinski, 2 Vet. App. 609 (1992).  In short, the Board is 
not required to adjudicate a claim until after the appellant 
has met his initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that (the claim) must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
service connection, this means that the evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service or to an already service-
connected disability.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1133 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.311 (1998); See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992); See Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Board points out that for the purposes of 
determining whether a claim is well grounded, it must presume 
the truthfulness of the evidence, "except when the 
evidentiary assertion is inherently incredible or when the 
fact asserted is beyond the competence of the person making 
the assertion."  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In light of the foregoing, the Board now turns to the factual 
record.  The veteran's service medical records do not show 
any complaints, findings or diagnoses which lead physicians 
then to conclude that he had exposure to ionizing radiation.  
The post-service medical record shows that neither a private 
physician who saw the veteran in 1946 nor VA physicians who 
saw the veteran in 1947 and 1951 reported any indicia of 
radiation exposure.  

The veteran was seen at a VA outpatient facility in March 
1993.  His past medical history was significant for Graves's 
disease for which he underwent radiation treatment in 1959.  
He was hospitalized at a VA facility from July to August 
1994.  The diagnoses included hypothyroidism.  When seen at a 
VA outpatient facility in July 1995, it was recorded that the 
veteran attributed his hypothyroidism to atomic fallout.  The 
medical records do not show that a VA physician concluded 
that the veteran had any residuals of exposure to ionizing 
radiation.  

Analysis of the medical record and the testimony received 
from the veteran and his wife at a hearing at the RO before 
the undersigned Board Member in September 1998 leads the 
Board to conclude that this claim is not well grounded.  The 
applicable regulation is found at 38 C.F.R. § 3.311(b)(1) 
(1998).  It is provided therein that the first item for 
consideration is whether a veteran who has claimed service 
connection for a disability due to exposure to ionizing 
radiation is shown to have been so exposed.  The regulation 
essentially provides for a presumption of exposure to 
ionizing radiation when a veteran is shown to have 
participated in the atmospheric testing of atomic weapons, 
the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946 "or other activities as 
claimed."  The veteran did not participate in atmospheric 
testing of atomic weapons and he did not serve as part of the 
forces occupying Japan.  He has not produced any evidence 
that he was otherwise engaged in "activities as claimed."  
Although he contends that he was exposed to ionizing 
radiation, he has not presented any evidence as to the 
significance of being stationed at a location 800 miles away 
from the sites of the atomic bomb detonations.  Considering 
the distance involved here, there is no indication in the 
record of any radiation exposure whatsoever in 1945.  His 
statements as to claimed exposure to ionizing radiation do 
not therefore amount to evidence that might well ground the 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Since the veteran has not been shown to have been exposed to 
the fallout from the detonation of nuclear bombs in Hiroshima 
or Nagasaki, he is not shown to have been exposed to ionizing 
radiation within the provisions of applicable law and 
regulations for VA compensation benefits.  There is no other 
evidence in the record to the effect that the veteran was 
otherwise exposed to ionizing radiation.  Under these 
circumstances, the veteran has failed to establish that his 
claim is well grounded.  

The Board notes that the veteran has testified that Malcolm 
Weisafdt, M.D., had told him that it was possible that his 
thyroid disease is due to exposure to ionizing radiation.  
Even if a statement to that effect were of record from this, 
or any other physician, the record would still be 
insufficient to establish that the veteran had been exposed 
in the manner he contends.  If he could produce evidence of 
exposure to ionizing radiation in service, then such a 
statement may be sufficient to well ground his claim.  
However, the first matter of inquiry in this claim is whether 
the veteran may be deemed to have been exposed to ionizing 
radiation in service.  That hurdle is not overcome by either 
application of pertinent law and regulation or by review of 
the factual record.  Dr. Weisafdt is not competent to 
establish the claimed exposure, but only that the veteran may 
have a disease which could have been induced by such 
exposure.  The claimed exposure has not been shown here; 
accordingly, the veteran's claim is not well grounded.  

ORDER

Entitlement to service connection for thyroid disease on the 
basis that it is due to exposure to ionizing radiation is 
denied.  




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

